ORDER
This matter having been presented to the Court on the recommendation of the Disciplinary Review Board that RONALD W. SAGE of FREEHOLD, who was admitted to the bar of this State in 1968, be publicly reprimanded for requesting that a doctor delete reference to relevant medical information from his report on respondent’s client, and good cause appearing;
It is ORDERED that the findings and recommendation of the Disciplinary Review Board are hereby adopted, and RONALD W. SAGE is publicly reprimanded for conduct in violation of RPC 3.4(a); and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of respondent as an attorney at law of the State of New Jersey; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs.